DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/22/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota Masaru (JP 2016/067338 A).
In regard to claims 15-18, Ota Masaru discloses “[t]he present invention relates to a quality improver used for improving the quality of processed foods such as meat prepared foods such as hamburger and chicken dumplings, fish paste such as tsumire and fish hamburger, and swallowed food for the elderly (technical field section).
Hence, Ota Masaru discloses meat products that are separated into a predetermined amount portions.
Ota Masaru discloses incorporating a gel-like material into a meat product by injection ([0013]).
In regard to the gel-like material, Ota Masaru discloses:
 The thickening polysaccharide other than the curdlan according to the quality improving agent of the present invention is a thickening polysaccharide used together with the curdlan. That is, the quality improver of the present invention contains curdlan and a thickening polysaccharide other than curdlan. The thickening polysaccharides other than curdlan according to the quality improver of the present invention exhibit viscosity by dissolving or dispersing in water, and may be natural or synthetic. The thickening polysaccharide other than curdlan according to the quality improving agent of the present invention may be any thickening polysaccharide that is usually used as a food additive, such as guar gum, roast bean gum, tara gum, gum arabic, gellan gum, Examples include psyllium seed gum, tamarind seed gum, xanthan gum, carrageenan, and methylcellulose. Of these, guar gum, roast bean gum, tara gum, gum arabic, and gellan gum are preferred as the thickening polysaccharide other than curdlan according to the quality improving agent of the present invention. Moreover, the thickening polysaccharides other than these curdlan may be one kind or a combination of two or more kinds. That is, the quality improving agent of the present invention contains a curdlan and a thickening polysaccharide other than one or more curdlans ([0018]).
Ota Masaru discloses “molding” separate meat products from the raw material after injection with gel-like material.
One of ordinary skill in the art would have been motivated to modify Ota Masaru and to vary the sequence of steps while forming a hamburger/meatball/meatpatty product, where hamburgers are first formed and then injected with a gel-like material. 
It is further noted that one of ordinary skill in the art would have been motivated to employ any conventional equipment that is well known and widely available for forming meat patty. It is further noted that the instant claims are directed to the method for production of meat-containing material filled with gel-like material. the instant claims are not directed to the apparatus for production of such food products.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791